FIRST DIVISION
                                BARNES, P. J.,
                            GOBEIL and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   November 3, 2021



In the Court of Appeals of Georgia
 A21A1034. SHULTZ v. WALKER.

      GOBEIL, Judge.

      In July 2020, a trial court denied Billy Wayne Shultz III’s petition to legitimate

his minor child. Shultz then moved to set aside the judgment based on the fact that

Shultz had already administratively legitimated the child in 2015. The trial court

denied Shultz’s motion to set aside the judgment, and Shultz appeals. For the reasons

set forth below, we vacate the trial court’s order, and remand for further proceedings.

      The uncontested facts in this case show that Shultz and Maci Brooke Walker

are the parents of a minor child, B. W. S., born in November 2015. The parties were

never married, but were in a relationship at the time of B. W. S.’s birth. A few days
after the birth, Shultz and Walker executed an acknowledgment of paternity and

administrative legitimation of B. W. S.1

      Shultz began to exhibit symptoms of mental illness, and the two ended their

relationship. The two maintained a co-parenting relationship until some time in 2017,

when Walker cut off contact between Shultz and B. W. S.

      In February 2019, Shultz, through counsel, filed a petition to legitimate B. W.

S. During these proceedings, neither party informed the court about the previous

administrative legitimation. After a hearing, a transcript of which does not appear in

the appellate record, in July 2020, the trial court denied Shultz’s petition, finding that

he had abandoned his opportunity interest to develop his relationship with the child.



      1
         The administrative legitimation was executed pursuant to the former OCGA
§ 19-7-21.1, which provided, in relevant part: “Prior to the child’s first birthday, a
father of a child born out of wedlock may render his relationship with the child
legitimate when both the mother and father have freely agreed, consented, and signed
a voluntary acknowledgment of paternity and an acknowledgment of legitimation
which have been made and have not been rescinded . . . .” OCGA § 19-7-21.1 (b)
(2015). Additionally, the former OCGA § 19-7-22 (g) (2) provided: “In any voluntary
acknowledgment of paternity which has been made and has not been rescinded . . .,
when both the mother and father freely agree and consent, the child may be
legitimated by the inclusion of a statement indicating a voluntary acknowledgment
of legitimation.” OCGA § 19-7-22 (g) (2) (2015). These statutes were repealed in
2016. See Ga. L. 2016, p. 304, § 2; compare Ga. L. 2016, pp. 304, 306, § 3, with
OCGA § 19-7-22 (g) (2021).

                                            2
      In October 2020, Shultz filed a motion to set aside the judgment denying his

petition for legitimation, arguing that a nonamendable defect appeared on the face of

the record. Shultz claimed that no legitimation petition was necessary due to Shultz’s

previous administrative legitimation of B. W. S. Shultz amended his motion to set

aside to also argue that fraud, accident, or mistake rendered the judgment void.

Walker contested the motion to set aside, and the court held a hearing. The court

subsequently denied Shultz’s motion, relying on Allifi v. Raider, 323 Ga. App. 510

(746 SE2d 763) (2013) (physical precedent only) to find that there was no legal basis

to set aside the judgment. The court noted, however, that it did not have the power to

invalidate or vacate the prior administrative legitimation. Shultz filed an application

for discretionary appeal, which was granted. Case No. A21D0189 (decided Feb. 5,

2021). The instant appeal followed.

      Shultz’s arguments on appeal concern the denial of his legitimation petition.

However, his appeal is from the denial of his motion to set aside the judgment and our

review necessarily is limited to that issue. Accordingly, we are bound by the

applicable standard of review, which is abuse of discretion. Moore v. Davidson, 292

Ga. App. 57, 58 (663 SE2d 766) (2008) (“We review a trial court’s ruling on a motion



                                          3
to set aside a judgment under OCGA § 9-11-60(d) for abuse of discretion.”) (citation

omitted).

        Pursuant to OCGA § 9-11-60 (d), a trial court may set aside its judgment under

limited circumstances. The two circumstances raised by Shultz in the lower court

were:

        [f]raud, accident, or mistake or the acts of the adverse party unmixed
        with the negligence or fault of the movant; and


        [a] nonamendable defect which appears upon the face of the record or
        pleadings. Under this paragraph, it is not sufficient that the complaint or
        other pleading fails to state a claim upon which relief can be granted, but
        the pleadings must affirmatively show no claim in fact existed.


OCGA § 9-11-60 (d) (2)-(3).

        Our Court considered a case with a similar factual background as the instant

appeal in Allifi, 323 Ga. App. at 510. In Allifi, the mother (Allifi) and biological father

(Raider) of a child signed a paternity acknowledgment shortly after the child’s birth.

323 Ga. App. at 510. Allifi and Raider eventually split up, and Raider filed a petition

to legitimate the child. Id. at 510-511. Neither party informed the superior court about

the previous administrative legitimation, and the superior court denied the petition.

Id. at 511, 513 (1). Raider then filed a motion to set aside the judgment, which the

                                            4
superior court granted based on 9-11-60 (d) (2), finding that its judgment was

predicated on a mistake of fact. Id. at 511.

       Upon appeal, we noted in our opinion the difficulty our Court has had in

interpreting the statutes allowing for administrative legitimation without oversight by

the courts. Id. at 513 (1) (“This Court has noted that OCGA § 19-7-21.1 circumvents

the safeguards inherent in OCGA § 19-7-22, which requires a petition in superior

court and a finding that legitimation is in the best interest of the child. Moreover, this

case shows that there is obvious potential for a statutory acknowledgment of

legitimation to create significant difficulties for our trial judges and practitioners, and

may result in inconsistent findings due to the unnecessary filing of petitions for

legitimation.”) (citations omitted).2 However, we found that Raider had not met his

burden to show a legal basis to set aside the judgment, as the mistake of fact was

       2
        We also note that our Court has recognized the parental rights of fathers who
have a valid and non-rescinded administrative legitimation, and we have stated that
such rights remain “unless and until his parental rights have been terminated in
compliance with the law governing such terminations.” Ray v. Hann, 323 Ga. App.
45, 47 (1) (746 SE2d 600) (2013). And it does not appear that the superior court in
this case terminated Shultz’s rights in connection with his legitimation petition.
Indeed, in the order denying Shultz’s motion to set aside the judgment, the trial court
included a quote from Judge Ray’s special concurrence in Allifi, in which Judge Ray
noted that the court’s denial of Raider’s petition to legitimate should not be construed
as a termination of his parental rights. 323 Ga. App. at 515 (Ray, J., concurring
specially and in judgment only).

                                            5
mixed with his own failure to inform the court of the previous administrative

legitimation. Id. Therefore, OCGA § 9-11-60 (d) (2) was inapplicable, as it requires

the mistake of fact to be “unmixed with the negligence or fault of the movant.”

Accordingly, we reversed the trial court’s setting aside of its judgment, and remanded

for further proceedings. Allifi, 323 Ga. App. at 513 (1).

      In the instant case, we find Allifi to be persuasive on the issue of OCGA § 9-

11-60 (d) (2), because Shultz failed to raise the issues of the existence, validity, and

effect of the underlying administrative legitimation for the trial court to consider

before rendering its judgment. And it follows that the mistake of fact on which Shultz

attempts to rely is not unmixed with his own negligence or fault in failing to inform

the superior court of the previous administrative legitimation. See Aycock v. Hughes,

189 Ga. App. 838, 838 (1) (377 SE2d 689) (1989) (to warrant setting aside a

judgment under OCGA § 9-11-60 (d) (2), any accident or mistake must be “unmixed

with the negligence or fault of the movant”) (punctuation omitted). And although

Allefi was not binding precedent from this Court (because of Judge Ray’s concurrence

in judgment only), it was persuasive authority for the superior court, and we do not

find that the court abused its discretion in denying Shultz’s motion to set aside the

judgment on this ground.

                                           6
      That leaves Shultz with the argument that the previous administrative

legitimation constituted a nonamendable defect which appeared upon the face of the

record or pleadings. OCGA § 9-11-60 (d) (3). The trial court, however, did not reach

this issue in the first instance. In finding no legal basis to set aside the judgment, the

trial court relied exclusively on Allifi, which addressed only whether the judgment in

that case could be set aside based on a mistake of fact under OCGA § 9-11-60 (d) (2).

Therefore, the trial court’s sole reliance on Allifi was misplaced, as it failed to reach

the alternative ground raised by Shultz to set aside the judgment. Accordingly, we

vacate the trial court’s order in this case, and remand the case for the trial court to

consider whether its denial of Shultz’s legitimation petition should be set aside based

on a nonamendable defect appearing upon the face the record or pleadings. OCGA

§ 9-11-60 (d) (3). See Helton v. United Svcs. Automobile Assn, 354 Ga. App. 208,

212-213 (2) (840 SE2d 692) (2020) (vacating order and remanding for trial court to

consider arguments that were raised by the appellant in the court below but that were

not ruled upon by the trial court because of that court’s reliance on a prior Supreme

Court opinion that resolved a different question).

      Judgment vacated and case remanded. Barnes, P. J., and Markle, J., concur.



                                            7